Opinion of the Court
Quinn, Chief Judge:
The question presented by this appeal is whether error was committed by the military judge when he examined the sentence provision of a pretrial agreement between the accused and the convening authority. We considered this question in United States v Villa, 19 USCMA 564, 42 CMR 166 (1970), and for the reasons set out *572in our opinion in that case, we conclude there was no error.
The decision of the United States Army Court of Military Review is affirmed.
Judge DARDEN concurs.